DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over inventor Howell (PCT/US13/058606, hereinafter “Howell”) in view of Rossen (U.S. Pub. 2004/0138602 A1, hereinafter "Rossen").
Regarding claim 1, Howell discloses a dressing (Figs. 54-67) for a catheter site comprising 
a base 104 (Fig. 57) having an adhesive on an underside thereof for adhering to a patient (para [0083]; the base 104 has an underside 106 which is adhesive) and 
an opening 710 (Fig. 57) for passage of a catheter therethrough from the catheter site; and 
a cover 708 (Fig. 57) secured to said base for movement between an opened position (e.g., Fig. 57) spaced from said base and a closed position (e.g., Fig. 67) over said base, 
said cover having a window (combination of 714 and 718; Fig. 57) with a bubble (i.e., the film 718 is flexible so that it can deform into a bubble shape when the catheter is placed beneath the film) for positioning over and fully encasing a catheter on said base (i.e., the cover is capable of encompassing a catheter that can fit fully under the cover), and
a frame (shown in Figs. 54-67, but not labeled, as the square of material surrounding the window 714) secured about a periphery of said window with an adhesive on an outer surface thereof for securement to said base (the frame has an adhesive outer layer which is covered by the liners 721a, 722a in Fig. 59, and when the liners are removed the adhesive is exposed and then adhered to the base; see Figs. 67-68).
It is noted that Howell does not appear to disclose that the window has a pre-formed “bubble” (i.e., the film 718 is preformed, but Howell does not disclose that it is pre-formed into a “bubble” shape).
Rossen teaches the use of a dressing for a medical site, comprising a film 50 which can be pre-formed into a bubble shape (paras [0079] and [0092]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Howell according to the teaching in Rossen, in order to provide added height above the procedure site (as taught in Rossen at para [0092]), which would have expectedly enabled a user to contain a larger catheter device.
Regarding claim 2, Howell shows, in the figures, that the opening in said base is located centrally of said base and said window of said cover is located centrally of said cover.
Regarding claim 8, Howell shows that the adhesive of said cover is peelable from said adhesive of said base (as interpreted, the adhesive of said cover is peelable in a direction away from the direction that the adhesive is peeled from the base).
Regarding claim 10, Howell discloses that the base has a slit 712 (Fig. 56) extending from an opening to an edge of the base for passage of a catheter line therethrough.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Howell (PCT/US13/058606) in view of Rossen (U.S. Pub. 2004/0138602 A1), further in view of Sung (U.S. Pub. 2014/0257242 A1, hereinafter "Sung").
Regarding claim 3, it is noted that Howell, as modified by Rossen, does not appear to disclose a foam pad disposed on said base over said opening therein for placement of a catheter thereon, said pad having a slit extending from one side thereof towards a central area thereof for passage of a catheter line therethrough.
Sung discloses a dressing for a catheter site, comprising a foam pad (see Figs. 7a-7c and para [0067]) for placement of a catheter thereon, the pad having a slit 50 (Figs. 7a-7c) extending from one side thereof towards a central area 60 (Figs. 7a-7c) thereof for the passage of a catheter line therethrough (Fig. 10). The pad is coated with an antimicrobial agent.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the combination of Howell and Rossen, according to the teaching in Sung, in order to provide an antimicrobial agent in the vicinity of the insertion site to reduce the possibility of infection of the insertion site (see Sung, e.g., paras [0004], [0007], [0008], [0056]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (PCT/US13/058606) in view of Rossen (U.S. Pub. 2004/0138602), further in view of Souza et al (U.S. Pub. 2013/0150796 A1, hereinafter “Souza”).
Regarding claims 5 and 15, it is noted that the combination of Howell and Rossen does not appear to disclose that the frame of said cover has an outwardly extending tab at one corner thereof for manual peeling of said cover from said base from said closed position to said opened position. Further, Howell does not disclose that the base has an enlarged portion at one corner thereof.
Souza discloses a dressing for a catheter site having a base 120 (Fig. 1), shown to have an enlarged portion at one corner thereof, and a cover 130 (Fig. 1) with an outwardly extending tab 132 (Fig. 1) for manual peeling of the cover from the base (para [0023]).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Howell and Rossen, according to the teaching in Souza, in order to improve gripping of the cover.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Howell (PCT/US13/058606) in view of Rossen (U.S. Pub. 2004/0138602 A1), further in view of Hatakana et al (U.S. Pub. 2011/0098622 A1, hereinafter “Hatakana”) and Roberts (U.S. Pat. 6,124,521, hereinafter “Roberts”).
Regarding claim 5, it is noted that the combination of Howell and Rossen does not appear to disclose that the base is made of a medical grade polyethylene, said frame of said cover is made of medical grade polyethylene and said window is made of polyurethane.
Hatakana discloses a dressing, comprising a base made of a medical grade polyethylene (para [0127]), a cover and a frame (i.e., support) made of medical grade polyethylene (para [0132]) and a window.
Further, Roberts discloses a dressing for a catheter site, comprising a window made of polyurethane (col. 3, lines 29-33).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Howell  and Rossen, according to the teaching in Hatakana and Roberts, since polyethylene was known at the time of the invention as a suitable material for a dressing, and a polyurethane was known as a suitable material for a window that can be transparent and breathable to provide visual access and air circulation at the insertion site. Further, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (PCT/US13/058606) in view of Rossen (U.S. Pub. 2004/0138602 A1), further in view of Cartmell et al (U.S. Pat. 5,423,737, hereinafter “Cartmell”).
Regarding claims 6 and 7, Howell discloses that removable release liners 721a, 722a (Fig. 62) are situated over the adhesive of the frame, and release liners 726a, 727a (Fig. 58) are situated over the base. However, Howell does not appear to disclose that these release liners are made from silicone.
Cartmell discloses a dressing having a silicone release liner (col. 4, lines 44-45).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Howell and Rossen according to the teaching in Cartmell, in order to provide a known material for the release liner that is flexible, strong and suitable for a medical procedure. Further, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Howell (PCT/US13/058606) in view of Rossen (U.S. Pub. 2004/0138602 A1), further in view of Roberts (U.S. Pat. 6,124,521, hereinafter “Roberts”).
Regarding claim 9, it is noted that the combination of Howell and Rossen does not appear to disclose that the said window is made of a breathable urethane.
Roberts discloses a dressing for a catheter site, comprising a window made of a breathable polyurethane (col. 3, lines 29-33).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Howell and Rossen, according to the teaching in Roberts, in order to allow air circulation at the insertion site.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
08/18/2022